DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 – 11, 15, and 17 – 20 are objected to because of the following informalities: 
Claims 2 – 11 and 17 - 20 should be amended to recite “The polyol premix”;
Claims 2 and 17 should be amended to recite “the at least one hydrohaloolefin blowing agent”;
Claim 15 should be amended to recite “a polyol;” and
Claim 19 does not end in a period.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 9 – 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197614 to Chen et al.
Regarding Claim 1.  Chen et al. teaches a polyol premix comprising a halogenated hydroolefin, a polyol, and a catalyst composition/system (Paragraphs 0009 
Chen et al. teaches the catalyst composition may include one or more oxygen-containing amine catalysts and additionally one or more non-oxygen-containing amine catalysts.  2,2’-dimorpholinodiethylether (DMDEE) is set forth as a suitable oxygen-containing amine catalyst and dimethylcyclohexylamine (DMCHA) is set forth as a suitable non-oxygen-containing amine catalyst (Paragraphs 0034 - 0047).  The Office recognizes that Chen et al. does not expressly teach an embodiment in which DMDEE and DMCHA are used together.  However, it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining DMDEE and DMCHA in the premix of Chen et al. would have been obvious given their known and shared intended use as amine catalysts therein.
Regarding Claim 2.  Chen et al. teaches the polyol premix of Claim 1 wherein preferred blowing agents include HFCO-1233zd and HFO-1234ze (Paragraph 0050).
Regarding Claim 3.  Chen et al. teaches the polyol premix of Claim 1 wherein, in Example 1, the catalyst compounds are provided in an amount of roughly 1.2 parts by weight and the 1,2-benzenediol/hydroxyl-containing compound is provided in an 
Regarding Claims 4 and 5.  Chen et al. teaches the polyol premix of Claim 1 wherein, in Example 1, the catalyst compounds are provided in an amount of roughly 1.2 parts by weight and the 1,2-benzenediol/hydroxyl-containing compound is provided in an amount of 1 part by weight (see Table 1B), corresponding to catalyst system which totals 2.2 parts by weight and which is comprised of roughly 45 weight percent of the hydroxyl-containing compound.  However, in the disclosure, Chen et al. teaches the concept of providing the 1,2-benzenediol compound in an amount as low as 0.1 weight percent of the polyol premix (Paragraph 0027).  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide 1,2-benzenediol in Example 1 of Chen et al. in such an amount.  This diol compound would then comprise roughly 8 weight percent of the above described catalyst system.  The motivation would have been that a lesser amount of antioxidant might be desirable in instances in which the polyol premix is only being stored for a short period of time and/or for the purposes of reducing material costs.
Regarding Claim 6.  Chen et al. teaches the polyol premix of Claim 1 wherein the premix may contain a solvent such as ethylene glycol (Paragraph 0032).   
Regarding Claim 9.  Chen et al. teaches the polyol premix of Claim 1 wherein non-amine catalysts, such as metal catalysts, are set forth as optional (Paragraphs 0034 and 0048).  Embodiments in which metal catalysts are absent in the premix are then readily envisioned from the reference.
Regarding Claims 10 and 11.  Chen et al. teaches the polyol premix of Claim 1 and nowhere requires an imidazole, tetraalkyl guanidine, or derivatives thereof be present in the composition.  Embodiments in which such compounds are absent in the premix are then readily envisioned from the reference.
Regarding Claim 13.  Chen et al. teaches a method of forming a polyurethane or polyisocyanurate foam comprising contacting the polyol premix of Claim 1 with an organic polyisocyanate (Paragraph 0070).
Regarding Claim 14.  Chen et al. teaches a polyurethane or polyisocyanurate foam formed by the method of Claim 13 (Paragraph 0070).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197614 to Chen et al., as applied to Claim 1 above, and further in view of US 4,963,399 to Gill.
Regarding Claims 7 and 8.  Chen et al. teaches the polyol premix of Claim 1 wherein the premix may contain a solvent such as ethylene glycol (Paragraph 0032) but does not expressly teach the hydroxyl-containing compound also contains an .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197614 to Chen et al.
Regarding Claim 12.  Chen et al. teaches a method of forming a polyol premix comprising combining a halogenated hydroolefin; a polyol; catalysts; a solvent such as ethylene glycol, i.e. a diol; and a benzenediol as an antioxidant (Paragraphs 0009; 0024; 0032; and 0050).   
Chen et al. teaches the catalyst composition may include one or more oxygen-containing amine catalysts and additionally one or more non-oxygen-containing amine catalysts.  2,2’-dimorpholinodiethylether (DMDEE) is set forth as a suitable oxygen-containing amine catalyst and dimethylcyclohexylamine (DMCHA) is set forth as a suitable non-oxygen-containing amine catalyst.  The Office recognizes that Chen et al. does not expressly teach an embodiment in which DMDEE and DMCHA are used prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining DMDEE and DMCHA in the premix of Chen et al. would have been obvious given their known and shared intended use as amine catalysts therein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197614 to Chen et al.
Regarding Claim 15.  Chen et al. teaches a polyurethane formulation comprising a halogenated hydroolefin; a polyol; catalysts; a solvent such as ethylene glycol, i.e. a diol; benzenediol as an antioxidant; and an organic polyisocyanate (Paragraphs 0009; 0024; 0032; 0050; and 0070).   
Chen et al. teaches the catalyst composition may include one or more oxygen-containing amine catalysts and additionally one or more non-oxygen-containing amine catalysts.  2,2’-dimorpholinodiethylether (DMDEE) is set forth as a suitable oxygen-containing amine catalyst and dimethylcyclohexylamine (DMCHA) is set forth as a suitable non-oxygen-containing amine catalyst (Paragraphs 0034 - 0047).  The Office recognizes that Chen et al. does not expressly teach an embodiment in which DMDEE and DMCHA are used together.  However, it has been held that it is prima facie obvious In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining DMDEE and DMCHA in the premix of Chen et al. would have been obvious given their known and shared intended use as amine catalysts therein.


Claims 16 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197614 to Chen et al.
Regarding Claim 16.  Chen et al. teaches a polyol premix comprising a halogenated hydroolefin, a polyol, and a catalyst composition/system (Paragraphs 0009 and 0050).  
Chen et al. teaches the catalyst composition may include one or more oxygen-containing amine catalysts.  2,2’-dimorpholinodiethylether (DMDEE) and N-(3-dimethylaminopropyl)-N,N-diisopropanolamine are set forth as a suitable oxygen-containing amine catalysts (Paragraph 0034).  The Office recognizes that Chen et al. does not expressly teach an embodiment in which DMDEE and N-(3-dimethylaminopropyl)-N,N-diisopropanolamine are used together.  However, it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining DMDEE and N-(3-dimethylaminopropyl)-N,N-diisopropanolamine in the premix of Chen et al. would have been obvious given their known and shared intended use as oxygen-containing amine catalysts therein.
Regarding Claim 17.  Chen et al. teaches the polyol premix of Claim 16 wherein preferred blowing agents include HFCO-1233zd and HFO-1234ze (Paragraph 0050).
Regarding Claim 18.  Chen et al. teaches the polyol premix of Claim 16 wherein, in Example 1, the catalyst compounds are provided in an amount of roughly 1.2 parts by weight (see Table 1B), corresponding to catalyst system which totals roughly 1 weight percent of the polyol premix.
Regarding Claim 19.  Chen et al. teaches the polyol premix of Claim 16 wherein the premix also may contain a solvent such as ethylene glycol, i.e. a diol, and a benzenediol as an antioxidant (Paragraphs 0024 and 0032).   
Regarding Claim 20.  Chen et al. teaches the polyol premix of Claim 16 wherein non-amine catalysts, such as metal catalysts, are set forth as optional (Paragraphs 0034 and 0048).  Chen et al. also nowhere requires an imidazole, tetraalkyl guanidine, or derivative thereof be present in the composition.  Embodiments in which such compounds are absent in the premix are then readily envisioned from the reference.
Regarding Claim 21.  Chen et al. teaches a method of forming a polyurethane or polyisocyanurate foam comprising contacting the polyol premix of Claim 16 with an organic polyisocyanate (Paragraph 0070).

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited references also disclose polyurethane foam formulations and set forth DMCHA and DMDEE as suitable catalysts.  In many of the references, the blowing agent used also corresponds to a hydrohaloolefin.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768